Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference of our report dated March13, 2007, relating to the consolidated financial statements of BlackRock, Inc. appearing in the Annual Report on Form10-K of BlackRock, Inc. for the year ended December31, 2006, which is incorporated by reference in Post-Effective Amendment No. 4 to Registration Statement No. 333-132911 on Form S-3 of Merrill Lynch and Co., Inc. and subsidiaries. /s/ Deloitte & Touche LLP New York, New York February
